Title: To James Madison from Thomas Jefferson, 3 June 1808
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello June 3. 08.

Yours by yesterday’s mail is recieved & I now return Pinckney’s & Graham’s letters.  I thought it best to forward the passport for Hill’s vessel to Mr. Graham direct lest it should lose a post by going in to Montpelier.  With Mr. Grymes’s request of a vessel I can do nothing till further advised.  The application is new, and I think unnecessary, as I presume the trade to N. O. is sufficiently open to furnish vessels, under Mr. Gallatin’s circular orders of May 20. allowing vessels to depart with provisions not exceeding 1/ 8 of the amount of their bond.  The honest merchant has no objection to enlarge his bond in proportion as the temptation of foreign prices is enlarged.  I shall be with you possibly on Tuesday, but more probably on Wednesday, if not before 3. oclock, then certainly not till the evening.  I salute you with constant affection & respect.


Th: Jefferson

